United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
GREEN STATE AIRPORT, Warwick, RI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1752
Issued: March 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2013 appellant filed a timely appeal of a May 24, 2013 Office of Workers’
Compensation Programs’ (OWCP) merit decision addressing his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty on January 26, 2013, as alleged.
FACTUAL HISTORY
On February 3, 2013 appellant, then a 60-year-old transportation security officer, filed a
traumatic injury claim alleging that on January 26, 2013 he injured his left knee while kneeling
1

5 U.S.C. § 8101 et seq.

to pat down a passenger in the performance of duty. He stated that he had sustained a meniscal
tear.
Appellant sought medical treatment and on February 5, 2013 Dr. Matthew Plante, an
orthopedic surgeon, examined appellant and described his history of injury as kneeling and
feeling a pop in his left knee. He found mild joint effusion and medial joint line tenderness with
a positive McMurray’s sign and positive patellar crepitus. Dr. Plante reviewed x-rays which did
not demonstrate acute bony findings or significant degenerative changes. He diagnosed possible
medial meniscal tear and recommended a magnetic resonance imaging (MRI) scan.
Appellant underwent a left knee MRI scan on February 20, 2013 which demonstrated
abnormality of the posterior horn of the medial meniscus without meeting the criteria for a
meniscal tear. The MRI scan demonstrated no acute meniscal or ligamentous injury, but
moderate patellofemoral compartment osteoarthritis and chondral defect of the lateral femoral
condyle.
In a report dated February 26, 2013, Dr. Plante diagnosed an arthritic flare due to his
injury at work and knee pain. On March 19, 2013 he examined appellant and stated, “The
patient is a 60-year-old male with some left knee osteoarthritis which became acutely inflamed
following injury at work on January 26, 2013.”
OWCP requested additional factual and medical information in support of appellant’s
claim by letter dated April 23, 2013.
By decision dated May 24, 2013, OWCP determined that appellant had not met his
burden of proof in establishing a traumatic injury claim as he had not submitted medical
evidence of a diagnosed condition resulting from his January 26, 2013 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
2

Id. at §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he and she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.7
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.8 Medical rationale includes a physician’s detailed opinion on
the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty and must be supported by medical reasoning explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.9
ANALYSIS
Appellant filed a notice of traumatic injury alleging that he injured his left knee while
kneeling in the performance of duty. OWCP has accepted that the employment incident
occurred as alleged, but denied her claim on the grounds that the medical evidence did not
establish that a condition resulted from this incident. It found that pain was not a diagnosed
condition. The Board has held that the mere diagnosis of “pain” does not constitute the basis for
payment of compensation.10
Appellant has submitted medical evidence from Dr. Plante beginning in February 2013
which included a history of injury as kneeling and feeling a pop in his left knee. Dr. Plante
performed a physical examination and found mild joint effusion, medial joint line tenderness,
positive McMurray’s sign and positive patellar crepitus. He recommended an MRI scan.
Appellant underwent a left knee MRI scan on February 20, 2013 which demonstrated moderate
patellofemoral compartment osteoarthritis and chondral defect of the lateral femoral condyle.
On February 26, 2013 Dr. Plante diagnosed an arthritic flare due to his injury at work. In his
March 19, 2013 report, he stated, “The patient is a 60-year-old male with some left knee
osteoarthritis which became acutely inflamed following injury at work on January 26, 2013.”

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

T.F., 58 ECAB 128 (2006).

9

A.D., 58 ECAB 149 (2006).

10

Robert Broome, 55 ECAB 339 (2004).

3

The Board finds that Dr. Plante’s reports are not sufficient to meet appellant’s burden of
proof. While he provided a history of injury, findings on examination and an opinion that
appellant’s underlying arthritis was aggravated by his employment, he did not provide the
necessary medical reasoning to meet his burden of proof. Dr. Plante did not explain how
appellant’s kneeling resulted in acute inflammation of his left knee osteoarthritis. As he failed to
detail the process through which appellant’s employment activity resulted in an aggravation of
his underlying condition he has not provided the necessary medical reasoning to support his
opinion on causal relationship. Without rationalized medical opinion evidence, Dr. Plante’s
reports are not sufficient to establish that appellant sustained a traumatic injury in the
performance of duty on January 26, 2013.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
needed to meet his burden of proof in establishing a traumatic injury on January 26, 2013.
ORDER
IT IS HEREBY ORDERED THAT the May 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

